***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            STATE v. McCLEESE—CONCURRENCE

   PALMER, J., concurring. I agree with and therefore
join the majority opinion. I write separately only to note
that, as I read the opinion of the dissenting justice,
that opinion seems to be predicated on principles of
fundamental fairness. These principles are violated, the
dissenting justice suggests, when a juvenile is sentenced
to life in prison or its functional equivalent—even if the
juvenile is later afforded the opportunity for parole in
satisfaction of the requirements of the eighth amend-
ment—if the sentencing judge did not expressly con-
sider the mitigating factors of youth. Those principles,
however, are not so much rooted in the eighth amend-
ment but, rather, in the due process clauses of the
federal and state constitutions. Because the defendant,
William McCleese, has not raised any such due process
claim, we must await another day to address it.